EXHIBIT 10.3
 


 
SEPARATION FROM EMPLOYMENT UPON RETIREMENT


Notice Regarding Last Day of Employment.
Through your letter of January 16, 2015 (Attachment D), it is understood that
you have asked to terminate your Letter of Appointment for Executive and
Supplemental Employment Terms Agreement issued on August 4, 2010 and Offer
Amendment Letters issued on May 10, 2012 and May 1, 2013 (the “Agreement”) as of
March 6, 2015 (the “Termination Date”).  In consideration of your substantial
contributions during your tenure with the Company and the conditions set forth
below and in the attached Separation & General Release Agreement (“Separation
Agreement”), the benefits set forth herein will be provided by the Company:

1. You will not be required to maintain regular office hours as of the
Termination Date.

2. You agree that you will provide best efforts in achieving an orderly
transition of your responsibilities, to the Chairman of the Board of Sands China
Limited (“SCL”) (or such senior executives of either VML or LVS as he may
designate) and the SCL Board of Directors as may be necessary.

3. You acknowledge that you understand and agree that you are required to
return, as of the Termination Date, all property of the Company in your
possession, including without limitation, files, memoranda, records, contact
lists, customer lists, computers, ipads, wireless devices and any other
documents and physical items and items in electronic format.  Additionally, the
Company will assist you in transferring personal contacts and calendar
information to electronic devices necessary for you to perform the consultancy
agreement attached hereto during the consultancy period, at the conclusion of
which you will return those devices, contents and other Company property to the
Company.



SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Separation Agreement”),
effective as of the Effective Date (as defined below), is entered into by and
between Edward M. Tracy (“Executive”) and Venetian Macau Limited, its
subsidiaries, affiliated and related entities (whether domestic or foreign),
including but not limited to its parent Sands China Ltd. (“SCL”) and SCL’s
majority owner, Las Vegas Sands Corp. (“LVSC”), their respective employees,
officers, and directors (collectively referred to as the “Company”) as well as
their shareholders (each individually a “Party” and together, the “Parties”).


WHEREAS, the Parties desire at this time to enter into this Separation Agreement
regarding Executive’s separation from employment with the Company, and desire to
ensure the amicable parting and to settle any and all differences or claims that
might otherwise arise.


NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties covenant
and agree as follows:
 
Employee initials
/s/ ET

 

--------------------------------------------------------------------------------

 
 



1. Termination of Employment & Transition.  Effective upon signing of this
Separation Agreement and continuing until Termination Date, Executive will
maintain the title of CEO & President of VML provided, however, that Executive
hereby resigns all of his positions as an officer and director of Sands China
Ltd. and its affiliates as of the Termination Date and will devote his energies
to licensing and project matters, as well as transitioning of his
responsibilities under the direction of the Chairman of the Board of Sands China
Ltd. (or such person as he may designate in writing) as well as such other
significant matters so directed.



2.
Payments by the Company.

In consideration for entering into this Agreement, and subject to all other
terms and conditions in this Agreement, the Company shall pay the Employee the
following, subject to professional tax withholding or charges as applicable this
amount calculated as follows:



 
ITEMS
AMOUNT BEFORE TAX
(In USD to be paid in MOP)
PAYMENT DUE DATE
(i)
Regular Base Salaries:
6 March 2015
Subject to final PTO record to be updated by Human Resources
No later than
3 April 2015
(ii)
Annual leave remaining unused as of 6 March 2015
Subject to final PTO record to be updated by the Employee
No later than
3 April 2015


2.1.
Consideration/Payment in Full.



(a)            Consideration/Severance Benefits.  In return for Executive’s
signing and not revoking this Agreement, complying with the requirement to
return Company property set forth in the attached Notice Regarding Last Day of
Employment, and complying with the promises made by Executive in this Agreement,
the Company will provide Executive with the pay described above and other
benefits (the “Severance Benefits”), as follows



(i) The Company will pay Employee US$1,500,000.00 subject to applicable tax
withholding, along with any other appropriate payroll deductions on or before 3
April 2015;




(ii) In lieu of delivering a pro-rated number of restricted stock units that
would otherwise be agreed based on the May 1, 2013 Award, the Company will pay
the Executive an additional lump sum equal to the average price of 503,731
shares of SCL stock on March 6, 2015, subject to applicable payroll deductions,
on or before 3 April 2015;  




(iii) The Company will payout to Executive 100% of his accrued Provident Fund as
soon as possible;




(iv) The Company will pay Executive a bonus for 2014 on the same basis as
like-situated executives as though he were still employed on the date of

 
Employee initials
/s/ ET

2

--------------------------------------------------------------------------------

 

such payment when (and if) such bonuses are paid no later than the end of the
First Quarter 2015;
 

(v) Subject to the approval of the Company’s Remuneration Committee, you hereby
agree that the RSU Grants provided for in the May 1, 2013 Supplement to your
Employment Agreement, any options vested on or before the Termination Date and
the Equity Agreements related thereto will be amended such that the Vesting Date
set out in the Grant of Share Award (Restricted Stock Units) pursuant to your
May 1, 2013 shall, subject to the approval of the Remuneration Committee, be
amended as follows:




· 503,731 shares shall lapse on 28 February 2015.

· 496,269 shares shall vest on December 31, 2016 at the conclusion of the
consultancy period in the attached Consultancy Agreement.




(vi) SCL Options granted and vested prior to the Termination Date will be
governed according the Company’s equity plan/ be exercisable by you after the
Termination Date during the consultancy period established through Attachment A
but will expire 90 days after the end of the consultancy period or on the date
on which the attached Consultancy Agreement is terminated, if earlier.



Unless agreed otherwise in writing, you shall continue to be subject to the
Company’s trading ‘black out’ periods during the term of the attached
Consultancy Agreement and are required to seek approval before trading in the
Company’s shares. All other terms of the Option Grants remain unchanged and are
subject in all respects to the terms of the respective Share Option Grants and
the Company’s Equity Award Plan.



(vii) SCL will engage the Executive as a consultant for a period of 21 months
and 25 days starting March 7, 2015 and ending December 31, 2016 pursuant to the
attached Consultant’s Agreement.




(viii) In the event of Executive’s death prior to the time when all payments
under this Section 2 have been made, Executive’s estate shall receive such
payments not already paid to Executive in accordance with the provisions of this
Section 2.




(ix) Repatriation: Company will pay for your repatriation to the United States
including assistance with transportation of household pets (including special
handling as needed for family dog).




(x) Business expenses submitted in accordance with Company policy will be
reimbursed.




(xi) Health insurance through the Consultancy Agreement with eligibility for
COBRA or COBRA equivalent coverage thereafter.

 
Employee initials
/s/ ET

3

--------------------------------------------------------------------------------

 

 

(xii) Accommodation. The Company will, in accordance with your Employment
Agreement, continue to provide accommodation for you until 3 April 2015 as
needed.




3. No Severance Benefits Unless Executive Signs this Separation Agreement and
General Release.  Executive understands and agrees that he will not receive any
of the Severance Benefits specified in Section 2 above unless he signs and does
not revoke this Separation Agreement and General Release within the time periods
specified in Section 22 below and fulfills all of the promises contained herein.

 

4. General Release of Claims.




(a) In consideration for the benefits specified in this agreement, Employee 
hereby understands and agrees that Employee is knowingly and voluntarily
releasing, waiving and forever discharging (and Employee hereby does knowingly
and voluntarily release, waive and forever discharge), to the fullest extent
permitted by law, on Employee’s own behalf and on behalf of Employee’s agents,
assignees, lawyers, heirs, executors, administrators and anyone else claiming by
or through Employee (collectively referred to as the “Releasors”):

(i) the Company, its affiliates, subsidiaries, predecessors, successors or
assigns, and any of its or their past or present stockholders, members or other
equity holders, and any of its or their respective past or present directors,
executives, officers, insurers, lawyers, employees, consultants, agents,
employee benefits plans and trustees, fiduciaries, and administrators of those
plans (collectively referred to as the “Released Parties”),




(ii) of and from any and all claims under Macau law or equity, whether known or
unknown, asserted and unasserted, that Employee and/or the other Releasors have
or may have against Released Parties as of the Effective Date (as defined
below), including but not limited to all matters relating to or in any way
arising out of any aspect of Employee’s employment with the Company, separation
from employment with the Company, or Employee’s treatment by the Company while
in the Company’s employ, and all other claims, charges, complaints, liens,
demands, causes of action, obligations, damages (including consequential,
punitive or exemplary damages), liabilities or the like of whatever nature
(including, without limitation, lawyers’ fees and costs) (collectively
“Claims”), including but not limited to all Claims for:



(A)          salary and other compensation or benefits, including, but not
limited to, overtime if applicable, incentive compensation and other bonuses,
severance pay, paid time off or any benefits in accordance with Macau Law;
(B)          breach of implied or express contract (whether written or oral),
Employee initials
/s/ ET

4

--------------------------------------------------------------------------------

 
 
breach of promise, misrepresentation, fraud, estoppel, waiver or breach of any
covenant of good faith and fair dealing, including without limitation breach of
any express or implied covenants of any employment agreement that may be
applicable to Employee;
(C)          defamation, negligence, infliction of emotional distress, violation
of public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any Macau law;
(D)          costs, fees, or other expenses, including lawyers’ fees; and
(E)          any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, including,
without limitation, any claim that this Agreement was induced or resulted from
any fraud or misrepresentation by Company.
Excluded from the release set forth in this Section 4(a) are: (i) any Claims or
rights to enforce this Agreement against the Company; (ii) any Claims that may
arise after the Effective Date; and (iii) any Claims that Employee cannot
lawfully release.



(b) The Released Parties, for good consideration which they hereby acknowledge
receiving, hereby release Employee from any and all claims, demands, causes of
action, liability or the like which they had, now have or may claim to have
against Employee, as of the Effective Date, whether known or unknown (it being
understood and agreed that excluded from the release set forth in this Section
4(b) are (i) any claims or rights to enforce this Agreement against Employee,
(ii) any claims that may arise after the Effective Date and (iii) any claims
that the Released Parties cannot lawfully release).

5.
Additional Agreements by Executive.

(a)            BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE
HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING
OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH
RESPECT TO ANY OF THE CLAIMS DESCRIBED IN SECTION 4 HEREOF.  Executive agrees
that the release set forth herein will bar all claims or demands of every kind,
known or unknown, referred in Section 4 hereof and further agrees that no
non-governmental person, organization or other entity acting on Executive’s
behalf has in the past or will in the future file any lawsuit, arbitration or
proceeding asserting any claim that is waived or released under this Agreement.
If Executive initiates, files or pursues a lawsuit, arbitration or other
proceeding asserting any Claim waived or released in this Agreement, (i)
Executive will pay for all costs, including reasonable attorneys’ fees, incurred
by the Released Parties in defending against such Claim; (ii) Executive gives up
any right to individual damages in connection with any administrative,
arbitration or court proceeding with respect to Executive’s employment with
and/or separation from the Company; and (iii) if Executive is awarded money
damages, Executive will assign to the Released Parties Executive’s right and
interest to all such money damages.
Employee initials
/s/ ET

5

--------------------------------------------------------------------------------

 
 
(b)            Executive agrees that Executive shall not solicit, encourage,
assist or participate (directly or indirectly) in bringing any Claims or actions
against any of the Released Parties by other current or former employees,
officers or third parties, except as compelled by subpoena or other court order
or legal process, and only after providing the Company with prior notice of any
such subpoena, order or legal process and an opportunity to timely contest such
process.
(c)            Executive represents, warrants and agrees that Executive has not
filed any administrative, judicial or other form of complaint or initiated any
claim, charge, complaint, suit or legal or other proceeding against any of the
Released Parties, and that Executive will not make such a filing at any time
hereafter based on any events, actions or omissions occurring prior to the
Effective Date.  Executive understands and agrees that this Agreement will be
pleaded as a full and complete defense to any such claim, charge, complaint,
suit or proceeding which is or may be instituted, prosecuted or maintained by
Executive, Executive’s agents, assignees, attorneys, heirs, executors,
administrators and anyone else claiming by or through Executive.
6.
Affirmations.  In signing this Agreement, Executive hereby affirms that:



(a)            Subject to payment as set forth in the Notice Regarding Last Day
of Employment, Executive has have been paid and/or has received all
compensation, wages, bonuses, commissions, overtime and/or benefits to which
Executive may be entitled (except as set forth in this Agreement), and that no
other amounts and/or benefits are due to Executive except as specifically
provided in this Agreement;


(b)            Executive is not eligible to receive payments or benefits under
any other Company and/or other Released Party’s severance pay policy, plan,
practice or arrangement;


(c)            Executive has no known workplace injuries or occupational
diseases that Executive has not reported to the Company;


(d)            Executive has not complained of and Executive is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity by the Company or any other Released Party that
Executive has not reported to the Company.  Executive also affirms that
Executive has not been retaliated against for reporting any allegations of
wrongdoing by any Released Party, including any allegations of corporate fraud. 
Both Parties acknowledge that this Agreement does not limit either Party’s
right, where applicable, to file or to participate in an investigative
proceeding of any Macau governmental agency.  To the extent permitted by law,
Executive agrees that if such an administrative claim is made, Executive shall
not be entitled to recover any individual monetary relief or other individual
remedies;


(e)            Executive acknowledges and agrees that if Executive breaches the
provisions of this Agreement, the Company will have the right to seek any
appropriate legal and/or equitable remedies as a result of Executive’s breach,
which may include, but may not be limited to, injunctive relief, the return of
any payments, reimbursements or benefits Executive has received under any
provision of this Agreement, other monetary damages, and the payment of the
Company’s attorneys’ fees.
 
Employee initials
/s/ ET

6

--------------------------------------------------------------------------------

 



7. Cooperation.



(a)            Executive agrees that Executive will cooperate with the Company,
its subsidiaries and its affiliates with respect to matters or issues which took
place or arose during Executive’s tenure with the Company, specifically
including without limitation any attorney retained by any of them or any other
representative acting on their behalf, in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation.  The Parties acknowledge and agree that such
cooperation may include, but shall not be limited to, Executive making himself
reasonably available for meetings, interviews, statements, testimony or the
signing of affidavits, and providing to the Company any documents or information
in Executive’s possession or under Executive’s control relating to any such
litigation, regulatory matter or investigation, provided that any such meeting,
interviews, statements or testimony do not unduly interfere with Executive’s
work schedule or other post-Company duties.  The Company shall reimburse
Executive for reasonable and documented expenses, including but not limited to
attorneys' fees and out of pocket travel expenses, in connection with
Executive’s performance under this Section 7, subject to the Company’s policies
on business expense reimbursement including, without limitation, the receipt of
supporting documentation by the Company; provided, however, that Executive shall
not be entitled to any payment or reimbursement for a reasonable amount of his
own time spent testifying or otherwise cooperating in any matter in which
Executive is a defendant or witness in a court or administrative proceeding or a
named subject or target of the litigation, regulatory matter or investigation.
(b)            Executive represents and warrants that Executive has and will
accurately, completely and truthfully disclose to the Company any and all
materials and information requested, including without limitation in connection
with any pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation involving conduct in which
Executive was involved or had knowledge in connection with Executive’s
employment with the Company.  In the event of a material breach of this Section
7, Executive agrees that the Company may terminate this Agreement and render it
null and void as of the Termination Date or any time thereafter, and that in
such event, Executive shall be required to reimburse the Company in full any
payments, reimbursements or benefits Executive has received under any provision
of this Agreement.
(c)            Executive agrees that from and after the Termination Date, as
reasonably requested by the Company, Executive shall provide assistance and
support in connection with the transition of Executive’s duties and
responsibilities to others.  Executive also agrees to cooperate with the Company
and take all reasonable steps necessary to effectuate this Agreement, each of
its terms and the intent of the Parties.


(d)            Pursuant to the Bylaws and Company policy, the Company agrees to
indemnify and hold Executive harmless for any liability that may accrue to
Executive as a result of any work he performed in good faith within the scope of
his duties for the Company to the extent permitted by law.  The Company agrees
to provide Executive with legal representation, at the Company’s expense and by
an attorney of the Company’s choice, in the event Executive is required to
testify, whether orally or in writing, on matters relating to his employment at
the Company.
 
Employee initials
/s/ ET

7

--------------------------------------------------------------------------------

 
 
 
 

 
Employee initials
/s/ ET

8

--------------------------------------------------------------------------------

 

8. Confidentiality of This Agreement.



(a)            Until such time, if required by law, it is filed as an Exhibit to
a public filing by the Company, the Parties agree that it is a material
condition of this Agreement that Executive shall keep the terms of this
Agreement strictly and completely confidential. Executive shall not communicate
with the press, media, analysts, investors in the Company or employees of the
Company or its subsidiaries or affiliates with respect to the business of the
Company and Executive’s employment with (and departure from) the Company,
including but not limited to communications with respect to the terms,
conditions and circumstances of this Agreement and Executive’s departure from
the Company, except as may be required by law or to refute false statements
about Executive.



9. Confidentiality/Non-Disclosure.  Executive agrees to make no disclosure or
use of any proprietary or confidential information, including without
limitation, data, developments, customer information or trade secrets belonging
to the Company or learned or acquired by Executive and will take all action
necessary to preserve that confidentiality.  Executive shall continue to comply
with any confidentiality agreements, provisions and policies by which Executive
has previously agreed to abide.  For purposes of emphasis and as a reminder,
portions of this Agreement set forth obligations already imposed on Executive by
the Employment Agreement entered into on as of October 26, 2010 and on file with
the Company, including, but not limited to, obligations related to
nondisclosure. The provisions of this Section do not supersede the
Confidentiality Agreement or any other written agreement Executive may have with
the Company.




10. Public Statements/Mutual Non-disparagement.



(a)            Executive shall neither cause to be made or offered, nor make or
offer any slanderous, denigrating, disparaging or malicious comments, remarks,
statements or opinions regarding Sheldon G. Adelson, the Company, its
subsidiaries or affiliates, or any of their respective predecessors or
successors, or any individuals or entities that to Executive’s knowledge are
current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, in their capacities
as such, with respect to any of their respective past or present activities, or
otherwise publish (whether in writing or orally) statements that tend to portray
any of the aforementioned parties in an unfavorable light; provided, that
nothing herein shall or shall be deemed to prevent or impair Executive from
testifying truthfully in any legal or administrative proceeding if such
testimony is compelled or requested or otherwise complying with any subpoenas or
other judicial or governmental requests for information.


(b)            The Senior Management of the Company, which for the purposes of
this Agreement shall consist of the President of SCL, President and Chief
Operating Officer, the General Counsel, President, Global Gaming, Executive Vice
President, Operations, the Senior Vice President, Human Resources, Chief
Financial Officer, and any successor General Counsel or Company Secretary shall
neither cause to be made or offered, nor make or offer any slanderous,
denigrating, disparaging or malicious comments, remarks, statements or opinions
regarding Executive to the public provided that: (i) the Company
 
Employee initials
/s/ ET

9

--------------------------------------------------------------------------------

 
 
may comply with any subpoenas or other judicial or governmental requests for
information; (ii) this prohibition shall not apply to any employee of the
Company acting in an individual capacity outside the course and scope of his or
her employment with the Company; and (iii) this prohibition shall not apply to
any employee of the Company who offers a personal recommendation at Executive’s
request.



11. Severability.  If any provision of this Agreement is held to be
unenforceable, Executive understands and agrees that such unenforceability shall
not affect any other provision hereof and that the remainder of the Agreement
shall be enforceable.




12. No Admission.  The Parties hereto recognize that, by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any law, whether regulatory, common or statutory.  The Parties further
recognize that any payment by the Company under this Agreement is not an
admission of liability, but a compromise of any and all issues that have been or
may be disputed between the Company and Executive in connection with Executive’s
employment by the Company. This Agreement is made for the purpose of terminating
any and all potential disputes between the Company and Executive and the amounts
payable to Executive hereunder are in addition to anything of value to which he
is already entitled.




13. Rights After Breach.  Executive agrees that, in the event Executive
materially breaches any provision of this Agreement or otherwise engages in any
other act or omission that has caused or may reasonably be expected to cause
injury to the interest or business reputation of the Company, in addition to
rights otherwise set forth in this Agreement: (a) the Company shall have the
right to (i) offset or reduce or discontinue any payments, reimbursements or
benefits he otherwise would be entitled to receive under the provisions of this
Agreement; and (ii) demand repayment of or reimbursement for, and Executive
shall immediately repay or reimburse the Company upon demand, any or all
payments, reimbursements or benefits paid or provided to Executive under the
provisions of this Agreement; and (b) the Released Parties shall be entitled to
file counterclaims against Executive in the event of Executive’s breach of the
covenant not to sue and may recover from Executive any repayment or
reimbursement not made to the Company, as required by Section 13(a) hereof, as
well as any and all other resulting actual or consequential damages, including
reasonable attorneys’ fees and costs.

14. Notices.  Any and all notices required by this Agreement shall be either
hand-delivered, by e-mail or mailed, via certified mail, return receipt
requested or via nationally recognized commercial courier, addressed to:

 
TO THE COMPANY:
               
Copy to:
         

 
Employee initials
/s/ ET

10

--------------------------------------------------------------------------------

 
 
TO EXECUTIVE:
Edward M. Tracy
   
Contact No.:
   
Email:
 

 
All notices hand-delivered, e-mailed or delivered via nationally recognized
commercial courier shall be deemed delivered as of the date actually delivered
to the addressee.  All notices mailed shall be deemed delivered as of three (3)
business days after the date postmarked.  All notices faxed shall be deemed
delivered on the date faxed if electronic confirmation of delivery is obtained
and retained.



15. Binding Release.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs and assigns.




16. Assignment.  Neither the Company nor Executive shall have the right to
assign this Agreement or its respective rights or interests hereunder without
the prior written consent of the other Party.  Any purported assignment or
transfer in violation of this Section 16 shall be null and void.

17. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one agreement.




18. Amendment or Modification.  This Agreement may not be amended or modified
except by a writing signed by all Parties hereto.




19. Governing Law and Enforcement.  The Company and the Employee hereby agree to
the exclusive jurisdiction of the laws and courts of Macau (SAR) for any legal
proceedings related to this Agreement.



The prevailing party in any dispute, controversy or claim arising out of or
related to this Agreement shall be entitled to recover its reasonable costs and
attorney fees.

20. Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the Parties hereto with respect to the subject matter hereof
and no representations, oral or written, are being relied upon by either Party
in executing this Agreement other than the express representations of this
Agreement.  This Agreement supersedes any prior understanding, agreement or
undertakings between the Parties, subject to the provisions of Section 9 above.




21. Drafting.  This Agreement shall not be construed either for or against the
Company or Executive, by reason of the Party drafting its provisions. Executive
may accept this Agreement by delivering to Executive hereby acknowledges and
confirms that Executive has read all pages of this Separation Agreement and
General Release and hereby freely

 
Employee initials
/s/ ET

11

--------------------------------------------------------------------------------

 

and voluntarily assents to all the terms and conditions in this Agreement, and
signs the same as Executive’s own free act with the full intent of accepting the
benefits contemplated hereby in return for releasing the Released Parties (as
defined above) from all Claims.

Accepted and Agreed:           Accepted and Agreed:  
Venetian Macau Limited
 
Edward M. Tracy
                     
By:
/s/ Robert G. Goldstein
 
/s/ Edward M. Tracy
 
Name:
Robert Goldstein
 
Executive Signature
  Title:
Member Board of Directors
       
of Sands China Ltd.
                January 15, 2015  
January 15, 2015
  Date of Signature  
Date of Signature
 

 
 

 
Employee initials
/s/ ET

12

--------------------------------------------------------------------------------

 
Attachment A
Consultancy Agreement



--------------------------------------------------------------------------------


AGREEMENT FOR SERVICES
(“Agreement”)


- by and between -


Venetian Macau Limited
(“the Company”)


- and -


Edward M. Tracy (“Consultant”)
 

--------------------------------------------------------------------------------


Effective Date: March 7, 2015



--------------------------------------------------------------------------------

 
 
Employee initials
/s/ ET

13

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

AGREEMENT FOR SERVICES

--------------------------------------------------------------------------------


This is an AGREEMENT FOR SERVICES (“Agreement”) by and between VENETIAN MACAU
LIMITED (“VML or the Company”) and Mr. Edward M. Tracy (the “Consultant”).


W I T N E S S E T H:


WHEREAS, the Company is a corporation duly organized and existing under the laws
of the Macao Special Administrative Region of the People’s Republic of China
(“Macao”), and maintains its registered address at Estrada da Baía de N. Senhora
da Esperança, s/n, Executive Office, The Cotai Strip™, Taipa, Macao, and the
Company is engaged in the business of developing, designing, constructing,
equipping, staffing, owning and operating legalized casino(s) in Macao and, via
a wholly owned subsidiary of the Company, operates a passenger ferry business
between Hong Kong and Macao;


WHEREAS, the Consultant represents and warrants to the Company that he has the
requisite knowledge, ability and experience to assist the Company with Legal
projects issues.


NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual promises, representations, understandings, undertaking and agreements
hereinafter set forth, the Company and the Consultant hereby covenant and agree
as follows:


1.            CONSULTANT SCOPE OF WORK.  During the Term of this Agreement, the
Company retains the Consultant to perform, and the Consultant agrees to perform
on behalf of the Company, certain consulting and advisory services in relation
to all aspects of the Company’s Legal projects and other related
responsibilities that may be assigned by the Company’s President and Chief
Executive Officer of Sands China Ltd., Vice President & Global General Counsel
of Las Vegas Sands Corp and the Sands China Ltd. Board of Directors as may be
necessary, subject to change at the Company’s sole discretion.


1.1  Duties of the Consultant.  Consultant shall:

a) Use Consultant’s reasonable commercial efforts, skills and abilities in the
performance of the services set forth in Appendix A of this Consultancy
Agreement and to promote the best interests of the Company;




b) Communicate on an as necessary basis with the Company Monitor for this
Consultancy Agreement, Robert Goldstein or any other person(s) designated by him
in writing with notice to the Consultant. The Company Monitor has the
responsibility for managing Consultant’s performance; and




c) Submit all invoices to the Company in the name of Consultant for services
rendered and expenses incurred by Consultant for the Company during the periods
covered by such invoices, including accurate receipts for expenses

 
Employee initials
/s/ ET

14

--------------------------------------------------------------------------------

 

 

d) Consultant shall not have the authority to bind the Company or its affiliates
in contract or to extend business complimentaries at the Company’s facilities.



1.2  Representations and Warranties of the Parties



a) Representations and Warranties of Consultant

b) Consultant agrees to comply with all the representations as set forth in
Appendix B.

c) Warranty of the Company:

The Company warrants that it does not desire and will not request any service or
action by Consultant that would or might constitute a violation of any law,
regulation, or administrative requirement of Macau and the United States.


1.3. Regardless any eventual visits to Macau, both parties agree that none of
the Consultant´s services will be performed in Macau.


1.4  If necessary and at the discretion of the VML Chief Executive Officer and
Global General Counsel of LVS, the Company shall provide appropriate office
accommodation in the Company’s Hong Kong office during the term of this
Consultancy.


2.            COMPENSATION TO CONSULTANT. For and in complete consideration of
the Consultant’s full and faithful observance of all of the Consultant’s duties
under this Agreement, the Company shall pay to the Consultant, and the
Consultant shall accept from the Company the professional fee of USD$250,000.00
per annum (paid monthly in MOP) per month.  The Company will withhold the
relevant tax according to the Macao Tax Laws.


3.            TERM.  This Agreement shall be effective as of March 7, 2015 and
shall continue in full force and effect until the Consultant’s Services are
completed on December 31, 2016.


4.            INDEPENDENT CONSULTANT.  The Company and the Consultant hereby
covenant and agree that the Consultant shall furnish the Consultant’s Services
pursuant to this Agreement solely as an independent Consultant and not as an
employee or agent of the Company; it is specifically agreed that the Consultant
and the Company shall not be deemed to have a relationship other than as an
independent Consultant. The Consultant shall have no power or authority to bind
the Company to any contract or agreement.  All purchase orders and supply
contracts shall be executed directly between the Company and the third party
vendor.


5.            FCPA, OFAC AND BUSINESS CONDUCT.


5.1            The Consultant hereby agrees to comply with all laws of Macao,
the Hong Kong (SAR), the U.S. Foreign Corrupt Practices Act (“FCPA”), and the
Nevada Gaming Control Regulations (“Nevada Regulations”) that are applicable to
the Consultant in its performance of the Agreement and must, to the extent the
Consultant is able to do so, assist and co-operate with VML in assuring
compliance with all such laws.  The Consultant hereby agrees use all reasonable
endeavors to ensure that it and its employees, agents or affiliates do not
directly or indirectly take any actions which could expose VML to any adverse
action by regulatory authorities.
 
Employee initials
/s/ ET

15

--------------------------------------------------------------------------------

 


5.2            The Consultant confirms its understanding that VML is committed
to conducting its business in accordance with high ethical standards and in
compliance with all laws of Macao and the FCPA and Nevada Regulations.  The
Consultant represents and warrants that it (including its officers, directors,
employees, agents and any other third parties acting on its behalf) will not
directly or indirectly through any third party or person (i) pay; (ii) offer;
(iii) promise; or (iv) authorize payment, of any monies or anything of value to
any “official” for the purpose of improperly inducing or rewarding favorable
treatment or advantage in connection with this Agreement or with the
Consultant’s relationship with the VML, or in any other manner inconsistent with
the laws of Macao or the FCPA or Nevada Regulations.  For this purposes,
“official” includes any official, agent, or employee, or the close relative of
any official, agent, or employee, of: the government of Macao; or any
department, agency, or any entity that is wholly owned or controlled by the
government of Macao; or any international public organization; or any recognized
political party in Macao; or any candidate for political office in Macao.


5.3            Given that Las Vegas Sands Corporation (“LVSC”), a parent Company
of VML, is headquartered in the United States of America, hotels operating under
the LVSC portfolio of brands are legally restricted from conducting business
with any persons or entities that are designated on the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC) List of Specially Designated
Nationals and Other Blocked Persons (including terrorists and narcotics
traffickers) (the “OFAC List”), since such hotels and LVSC could be determined
to have derived income, directly or indirectly, from any such prohibited
business activities. The OFAC List can be found by visiting
http://www.treasury.gov/resource-center/sanctions/SDNList/Pages/default.aspx.
The Consultant represents and warrants that it is currently not on the OFAC
List, nor on any similar restricted party listings, including those maintained
by other governments pursuant to applicable United Nations, regional or national
trade or financial sanctions. If the Consultant is added to any such restricted
party list during the term of the agreement, the Consultant undertakes to notify
VML immediately and VML shall have the right to terminate this Agreement (and
any other agreement with the Consultant) without any further delay upon receipt
of the said notification from the Consultant.


6.            CONFIDENTIALITY AND OWNERSHIP OF WORKS.  The Consultant agrees
that neither it nor any of its employees, either during or after this Agreement,
shall disclose or communicate to any third party any information about the
Company’s policies, prices, systems, methods of operation, contractual
agreements or other proprietary matters concerning the Company’s business or
affairs, except to the extent necessary in the ordinary course of performing the
Consultant’s Services.  Upon termination of this Agreement for any reason, all
papers and documents in the Consultant’s possession or under its control
belonging to the Company, must be returned to the Company.


7.            ASSIGNMENT.  Neither this Agreement nor any rights or obligations
hereunder may be assigned, delegated, or otherwise transferred by the Consultant
in whole or in part without the prior written consent of the Company, which
consent may be unreasonably withheld, nor shall this Agreement inure to the
benefit of any trustee in bankruptcy, receiver, or other successor of the
Consultant whether by operation of law or otherwise without such consent.  Any
attempts so to assign, delegate, or transfer this Agreement or any rights or
obligations hereunder without such consent shall be null and void and of no
force and effect.


8.            WAIVER.  The Company’s failure to enforce or delay in enforcement
of any
 
Employee initials
/s/ ET

16

--------------------------------------------------------------------------------

 
 
provision hereof or any right hereunder shall not be construed as a waiver of
such provision or right.  The Company’s exercise of any right hereunder shall
not preclude or prejudice the exercise thereafter of the same or any other
right.


9.            SEVERABILITY.  If any term, provision, covenant, or condition of
this Agreement, or any application thereof, should be held by a court of
competent jurisdiction to be invalid, void, or unenforceable, all provisions,
covenants and conditions of this Agreement, and all applications thereof, not
held invalid, void, or unenforceable, shall continue in full force and effect
and shall in no way be affected, impaired, or invalidated thereby.


10.            GOVERNING LAW & MISCELLANEOUS PROVISIONS.
(a)            This Agreement is the complete, entire, and exclusive statement
of the contract terms between the parties.
(b)            This Agreement supersedes any prior understandings, agreements or
undertakings between the parties except those referenced in the Separation
Agreement to which this Agreement is appended.
(c)            This Agreement shall be governed by and interpreted in accordance
with the laws of Macao.
(d)             Consultant and Company agree that final and binding arbitration
shall be the exclusive forum for any dispute or controversy between them,
including, without limitation, disputes arising under or in connection with this
Agreement;
Disputes will be decided by three arbitrators, one to be appointed by each party
and the third by the two so appointed. A party wishing to refer a dispute to
arbitration shall appoint its arbitrator and send notice of such appointment to
the other party requiring the other party to appoint its arbitrator within
fourteen (14) days of that notice and stating that it will appoint its
arbitrator as sole arbitrator unless the other party appoints its own arbitrator
and give notice that it has done so within fourteen (14) days specified. If the
other party does not appoint its own arbitrator and give notice that it has done
so within fourteen (14) days specified, the party referring the dispute to
arbitration may, without the requirement of any further prior notice to other
party, appoint its arbitrator as sole arbitrator and shall advise the other
party accordingly. Company and Consultant hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Each Party shall pay its own costs and
attorney fees, if any, unless the arbitrators rule otherwise.  Consultant
understands that he is giving up no substantive rights, and this Agreement
simply governs forum.  The prevailing party in any dispute, controversy or claim
arising out of or related to this Agreement shall be entitled to recover its
reasonable costs and attorney fees.
(e)              Each party warrants that it has full power and authority to
execute and deliver this Agreement.
(f)              No modification of or addition or amendment to this Agreement
shall be binding unless agreed to in writing and signed by both the parties.
(g)              The Consultant agrees to comply with all laws of Macao and the
US.
(h)              The Consultant agrees that the restrictive covenant
(non-competition) (Section 9.1) and non-solicitation (Section 9.2) provisions of
his August 4, 2010 Employment Agreement will be in full force and effect being
incorporated as part this Consultancy Agreement.


Employee initials
/s/ ET




17

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be executed and delivered as of the date and year first above written.



             
VENETIAN MACAU LIMITED
                               
/s/ Robert G. Goldstein
By:
/s/ Edward M. Tracy    
CONSULTANT – Edward M. Tracy
                                         
DATED:
January 15, 2015
January 15, 2015
 



Employee initials
/s/ ET


18

--------------------------------------------------------------------------------

 


Appendix A



1. Consultant shall provide professional advice and consultation in connection
with the Company and its affiliated entities relating to affairs of the Company
and its affiliated entities in Macau.




2. Consultant’s services will include conferring with his successor as General
Counsel and Company Secretary, providing transition to auditors, assisting in
transition of any law firm and regulatory relationships, and working with
regulators as necessary as approved in writing by the Agreement Monitor.




3. Consultant shall not perform any activity undertaken to promote, advocate,
influence or oppose some official action of the executive or legislative branch
of any federal, state or local government (“Lobbying”).




4. Consultant does not have the authority to bind the Company or its affiliates
in contract.





/s/ Edward M. Tracy
Edward M. Tracy
 
Date:
January 15, 2015

 

 
Employee initials
/s/ ET

19

--------------------------------------------------------------------------------

 


Appendix B


(a)            Consultant warrants that in performing the duties required under
this Agreement, Consultant will comply with the laws, regulations, and published
administrative requirements of Macau (except to the extent inconsistent with, or
penalized under, United States law), and to the best of his ability the United
States, including but not limited to fair competition and anti-corruption laws,
and shall take not take any action which would subject the Company to penalties
under United States or Macau laws, regulations, and administrative requirements.


(b)            Consultant warrants that, in connection with the provisions of
its services to the Company, Consultant has not and will not make any payments
or gifts or any offers or promises of payments or gifts of any kind, directly or
indirectly, to any employee or official of any  government or any agency or
instrumentality thereof in Macau, including state-owned enterprises, or to any
official of any political party, or to anyone acting on such employee or
official’s behalf, in exchange for business or unfair advantage.


(c)            Consultant represents and warrants that: (i) neither Consultant
nor any of Consultant’s employees or officers is an official or employee of the
Macau government; an official of a political party, or a candidate for political
office; or an officer, director, or employee, or an "affiliate" (as defined in
regulations under the U.S. Securities Exchange Act of 1934) of a  customer or
potential customer of the Company; and, (ii) as of the date of execution of this
Consultancy Agreement and during the Term of this Consultancy Agreement, no
Macau government official, and no official of any Macau government agency or
instrumentality, is or will become associated with, or will own or presently
owns an interest, whether direct or indirect, in Consultant, or has or will have
any legal or beneficial interest in this Consultancy Agreement or the payments
made by the Company hereunder.


(d)            Consultant warrants that Consultant is familiar with, and will
comply in all respects with, Macau Law and to the extent that he has been
advised U.S. laws, regulations, and administrative requirements applicable to
the Company’s relationship with Consultant, including, but not limited to, the
Foreign Corrupt Practices Act (FCPA), Export Administration Act, as amended, and
the Anti-boycott Regulations and Guidelines issued under the Export
Administration Act, as amended, and Section 999 of the Internal Revenue Code, as
amended (Anti-boycott Regulations). The Company acknowledges that upon
Consultant’s request it will furnish Consultant with copies of applicable U.S.
laws and regulations.


(e) Consultant warrants that at all times Consultant will act in the best
interests of the Company and will not take actions which are or may be
detrimental to the Company in exposing the Company to legal risk.


(f)            Consultant represents and certifies that Consultant has not been
convicted of or pleaded guilty or nolo contendere to an offense involving fraud,
corruption, or moral turpitude, and that he is not now listed by any government
agency as debarred, suspended, proposed for suspension or debarment.


(g)            Consultant hereby acknowledges receipt of a copy of the Company’s
"Code of Business Conduct" and by execution of this Agreement, Consultant
warrants and certifies that it fully understands the Company’s policy with
respect to international sales transactions and relations
 
Employee initials
/s/ ET

20

--------------------------------------------------------------------------------

 
 
with customers and suppliers, and that Consultant will do nothing in the
performance of the services required under this Agreement which will be in
conflict with such Code of Business Conduct.


(h)            Consultant agrees to give written notice within twenty-four hours
to the Company in the event that, at any time during the Term of this
Consultancy Agreement, Consultant has or believes he may have failed to comply
with, or has or believes it may have breached any of his warranties hereunder.


(i)            Consultant acknowledges the Company’s Code of Conduct and
Anti-Corruption Policy and will adhere thereto.




/s/ Edward M. Tracy
Edward M. Tracy
 
Date:
January 15, 2015


Employee initials
/s/ ET




21

--------------------------------------------------------------------------------

 




Schedule 1
FCPA Disclosure Statement


Edward M. Tracy, ("CONSULTANT") hereby certifies that he has paid, or offered or
agreed to pay, or has caused to be paid, or offered or agreed to be paid
directly or indirectly, in respect of this Consultancy Agreement the following
political contributions, fees, and commissions:


I.  (State "none" if no political contributions, fees, or commissions have been
paid, or offered or agreed to be paid or caused to be paid.) _____None    X    

If CONSULTANT has made any entry in space I. above, CONSULTANT shall furnish
further information detailing such contributions, fees and or commissions in
space II.


II.  (State "Not Applicable" if no entry has been made in space I.)_Not
applicable


CONSULTANT further certifies that it has not and will not offer, pay, promise to
pay, or
authorize the payment of any money, or offer, give, promise to give, or
authorize the giving of anything of value to a Macau official, including
employees and officials (appointed or elected) of any government, agency,
instrumentality or state owned enterprise (as defined in the Foreign Corrupt
Practices Act, as amended), to any Macau political party or official thereof or
any candidate for Macau  political office, or to any person, while knowing or
being aware of a high probability that all or a portion of such money or thing
of value will be offered, given or promised, directly or indirectly, to any
Macau official, to any Macau political party or official thereof, or to any
candidate for Macau political office, for the purposes of:


(a) influencing any act or decision of such Macau official, political party,
party official, or candidate in his or its official capacity, including a
decision to fail to perform his or its official functions; or
(b) inducing such Macau official, political party, party official, or candidate
to use his or its influence with the Macau government or instrumentality thereof
to affect or influence any act or decision of such government or
instrumentality, in order to assist the Company or CONSULTANT in obtaining or
retaining business for or with, or directing business to the Company or
CONSULTANT or to obtain an unfair advantage.


CONSULTANT further agrees that if subsequent developments cause the
certifications and information reported hereinafter to be no longer accurate or
complete,


CONSULTANT will immediately furnish the Company with a supplementary report
detailing such change in circumstances.
 


/s/ Edward M. Tracy
Consultant
 
Date:
January 15, 2015

 
Employee initials
/s/ ET


 
22

--------------------------------------------------------------------------------

 


Attachment D


Employee initials
/s/ ET

 
 
 
 
 
 
23


--------------------------------------------------------------------------------

